NORTHCUTT, Judge.
D.K.A. challenges the juvenile court’s finding that he committed battery on an elderly person and abuse of a disabled person. We find no error in that decision and affirm without further comment. But we reverse the court’s order of probation because it does not state the term of the probation imposed. We remand with directions to enter a corrected probationary order. See J.M.W. v. State, 935 So.2d 630, 632 (Fla. 2d DCA 2006).
Affirmed in part, reversed in part, and remanded.
ALTENBERND and CASANUEVA, JJ., Concur.